                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                January 15, 2019
                                                                                          David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

EAST TEXAS BAPTIST UNIVERSITY,                    §
et al.,                                           §
                                                  §
                       Plaintiffs,                §
                                                  §
VS.                                               §    CIVIL ACTION NO. H-12-3009
                                                  §
SECRETARY ALEX AZAR,                              §
et al.,                                           §
                                                  §
                       Defendants.                §

                                              ORDER

       On January 10, 2019, the plaintiffs moved to lift the case’s stay and to amend the December

2013 order that enjoined the government from requiring them to cover certain contraceptives under

the Affordable Care Act, 42 U.S.C. § 300gg-13(a)(4). (Docket Entry Nos. 133, 134, 158). The

plaintiffs ask the court to clarify that the injunction applies to the current regulations implementing

§ 300gg-13(a)(4). (Docket Entry No. 158 at 2–3). On January 13, 2019, the Northern District of

California enjoined final rules, see 83 Fed. Reg. 57,536; 83 Fed. Reg. 57,592, that establish

exemptions to the Affordable Care Act’s contraceptive mandate in 13 states and the District of

Columbia, excluding Texas. California v. Health & Human Servs., No. 4:17-cv-05783-HSG (N.D.

Cal. Jan. 13, 2019). The next day, January 14, 2019, the Eastern District of Pennsylvania enjoined

the government from enforcing the rules nationwide. Pennsylvania v. Trump, 2:17-cv-4540-WB

(E.D. Pa. Jan. 14, 2019).
       To avoid creating confusion or conflicting obligations, the court will defer ruling on the

plaintiffs’ motion, (Docket Entry No. 158), pending developments in the Eastern District of

Pennsylvania and the Third Circuit.

              SIGNED on January 15, 2019, at Houston, Texas.

                                                   ______________________________________
                                                            Lee H. Rosenthal
                                                      Chief United States District Judge




                                               2
